            Case 3:20-cv-00092-BAJ-EWD          Document 1      02/17/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                      * CIVIL ACTION
                                                      * NO.:
VERSUS                                                *
                                                      * JUDGE:
REC MARINE LOGISTICS; GOL, LLC;                       *
GULF OFFSHORE LOGISTICS, LLC;                         * MAGISTRATE:
QBE INSURANCE (EUROPE)                                *
LIMITED



                                   NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes QBE Insurance (Europe)

Limited (“QBE Insurance”), appearing solely for the purpose of removing this cause from the 19th

Judicial District Court for the Parish of East Baton Rouge, with full reservation of all rights,

exceptions, and defenses, specifically including but not limited to jurisdiction, venue, forum

selection clauses, service of process, coverage, choice of law and the right to demand arbitration,

and respectfully represents as follows:

                                           PARTIES

                                                1.

       Plaintiff, McArthur Griffin, is a person of the full age of majority and a resident and

domiciliary of Louisiana.

                                                2.

       Defendant Rec Marine Logistics, LLC (“Rec Marine”) is, on information and belief, a

domestic limited liability company with a domicile address of 4535 Highway 308, Galliano,

Louisiana, 70394.




2968616-1
         Case 3:20-cv-00092-BAJ-EWD              Document 1      02/17/20 Page 2 of 6



       Defendant GOL, LLC (“GOL”) is, on information and belief, a domestic limited liability

company with a domicile address of 4535 Highway 308, Raceland, Louisiana, 70394.

       Defendant Gulf Offshore Logistics, LLC (“Gulf Offshore”) is, on information and belief, a

domestic limited liability company with a domicile address of 4535 Highway 308, Raceland,

Louisiana, 70394.

       Defendant Offshore Transport Services, LLC (“Offshore Transport”) is, on information and

belief, a domestic limited liability company with a domicile address of 4535 Highway 308,

Raceland, Louisiana, 70394.

       Defendant QBE Insurance is a foreign insurer organized and existing pursuant to the laws

of a foreign country.

       Defendant The American Steamship Owners Mutual Protection and Indemnity Association

(the “American Club”) is, on information and belief, a foreign insurer organized and existing

pursuant to the laws of a foreign state. On February 14, 2020, Plaintiff moved to voluntarily dismiss

the American Club.

                                              FACTS

                                                 3.

       On April 22, 2019, Plaintiff filed his Original Petition for Damages (the “Original Petition”)

in the 19th Judicial District Court for the Parish of East Baton Rouge commencing McArthur Griffin

v. Rec Marine Logistics, LLC, et el., Civil Action No. C-682146, naming as defendants Rec Marine,

GOL, Gulf Offshore, and the American Club. No other parties were named as defendants in

Plaintiff’s Original Petition. The Original Petition does not contain individualized allegations

against any Defendant, but instead alleges generally that the Defendants “owned, operated, and/or




                                                 2
         Case 3:20-cv-00092-BAJ-EWD               Document 1       02/17/20 Page 3 of 6



managed” the MV DUSTIN DANOS, and that Plaintiff sustained an injury on that vessel as a result

of the negligence and/or gross negligence of the collective Defendants.

                                                  4.

       On November 4, 2019, Plaintiff filed his First Supplemental and Amended Petition for

Damages (the “Amended Petition”) adding QBE Insurance and Offshore Transport Services, LLC

as additional defendants. In the Amended Petition, Plaintiff generally alleges that while aboard the

MV DUSTIN DANOS, again alleged to be “owned, operated, and/or managed by Defendants,”

Plaintiff “sustained serious injuries to his shoulder, neck, back, legs, and other body parts when the

vessel’s captain allowed the vessel to move suddenly during a man-lift operation, resulting in

Plaintiff being violently struck by the lift and the vessel and/or items in the vessel.” The Amended

Petition asserts causes of action for negligence, gross negligence, and maintenance and cure, and

recites that it is brought under the Jones Act, general maritime law, and the Saving to Suitors clause.

                                                  5.

       Plaintiff’s only particular allegation against QBE Insurance in the Amended Petition is that

QBE Insurance “is a foreign insurance provider for Defendants REC Marine Logistics, LLC, GOL,

LLC, and Gulf Offshore Logistics LLC.” Plaintiff’s cause of action against QBE Insurance

therefore arises under the Louisiana Direct Action Statute, La. Rev. Stat. 22:1269. The subject

insurance policy invoked by Plaintiff contains a mandatory arbitration clause requiring resolution

of all claims via London arbitration along the following terms:

               If the Assured does not accept the decision of the Claims Committee, such
       difference or dispute shall be referred to the arbitration in London of two arbitrators
       (one appointed by the Insurer and the other by the Assured) and an Umpire to be
       appointed by the Arbitrators, and the submission to arbitration and the proceedings
       therein shall be subject to the provisions of the Arbitration Act of 1996, and any
       statutory modification or re-enactment thereof for the time being in force.




                                                  3
         Case 3:20-cv-00092-BAJ-EWD             Document 1       02/17/20 Page 4 of 6



                                                 6.

       QBE Insurance denies all allegations of wrongdoing in Plaintiff’s Petition and Amended

Petition, and avers that the Amended Petition demonstrates that removal of this dispute to federal

court is proper under 28 U.S.C. § 1331 and 9 U.S.C. § 205.

                                    BASIS FOR REMOVAL

   A. Federal Question Jurisdiction exists under 28 U.S.C. § 1331, 9 U.S.C. § 201 et seq.
      and the Convention on the Recognition and Enforcement of Foreign Arbitral
      Awards

       The arbitration clause in QBE Insurance’s insuring agreement arises out of a commercial

relationship between a U.S. insured and a foreign insurer, both of whom are citizens of signatories

to the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards

of June 10, 1958 (the “Convention”), codified in the Convention Act at 9 U.S.C. § 201 et seq. See,

e.g., Authenment v. Ingram Barge Co., 878 F.Supp.2d 672 (E.D.La. 2012); Todd v. Steamship

Mutual, 601 F.3d 329 (5th Cir. 2010). Because the arbitration clause is therefore subject to the

Convention and Convention Act, the subject matter of Plaintiff’s state court petition “relates to an

arbitration agreement or award falling under the Convention” within the meaning of 9 U.S.C. § 205.

Accordingly, “the defendant or the defendants may, at any time before the trial thereof, remove

such action or proceeding to the district court of the United States for the district and division

embracing the place where the action or proceeding is pending.” 9 U.S.C. § 205. The Fifth Circuit

Court of Appeals has described § 205 as “one of the broadest removal provisions… in the statute

books,” and has held that § 205 permits removal “whenever an arbitration agreement falling under

the Convention could conceivably affect the outcome of the plaintiff’s case.” Acosta v. Master

Maintenance and Construction, Inc., 452 F.3d 373, 377 (5th Cir. 2006) (quoting Beiser v. Weyler,

284 F.3d 665, 669 (5th Cir. 2002) (emphasis in original)). Removal is also permitted under the



                                                 4
         Case 3:20-cv-00092-BAJ-EWD               Document 1       02/17/20 Page 5 of 6



Convention despite Plaintiff’s inclusion of a Jones Act claim brought pursuant to the Saving to

Suitors clause. See, e.g., Francisco v. STOLT ACHIEVEMENT MT, 293 F.3d 270, 272 (5th Cir.

2002); Amizola v. Dolphin Shipowner, S.A., 354 F.Supp.2d 689, 694–95 (E.D.La.2004).

       Because this suit involves an arbitration agreement falling under the Convention, this Court

has subject matter jurisdiction under 9 U.S.C. § 203 and 28 U.S.C. § 1331, and removal is proper.

   B. All requirements for removal have been met.

       1) Removal is timely

       Section 205 of the Convention Act permits removal of an action that relates to a foreign

arbitration agreement “at any time before trial thereof.” This matter has not proceeded to trial in the

Louisiana state court and, therefore, removal of this proceeding to this Court is timely.

       2) Venue is proper

       The United States District Court for the Middle District of Louisiana embraces the parish in

which the state court action was filed. This case is therefore properly removed to this Court under

28 U.S.C. §§ 98(a) and 1441(a).

       3) Pleadings and process

       Pursuant to 28 U.S.C. § 1446(a), a copy of “all process, pleadings, and orders served upon”

the defendants is attached hereto as Exhibit A. QBE Insurance avers that the parties remaining in

this action include Rec Marine, GOL, Gulf Offshore Logistics, Offshore Transport, the American

Club (pending Plaintiff’s Motion to Voluntary Dismiss filed on February 1, 2020), and QBE

Insurance. All Defendants properly joined and served with process consent to the removal of this

action to the Middle District of Louisiana.

       Pursuant to 28 U.S.C. § 1446(d), QBE Insurance is filing written notice of this removal with

the clerk of the state court in which the action is currently pending. Copies of the State Court Notice



                                                  5
         Case 3:20-cv-00092-BAJ-EWD          Document 1      02/17/20 Page 6 of 6



of Removal, together with this Notice of Removal, are also being served on Plaintiff’s counsel

pursuant to 28 U.S.C. § 1446(d).

       4) Filing Fee

       QBE Insurance files and presents herewith the appropriate filing fee as required by 46

U.S.C. § 1446.


                                           Respectfully Submitted,

                                           /s/ Alan R. Davis     _____________
                                           Alan R. Davis, T.A., #31694
                                           Miles C. Thomas, #31342
                                           Lorin R. Scott, #38888
                                           LUGENBUHL, WHEATON, PECK,
                                           RANKIN, & HUBBARD
                                           2772 Pan-American Life Center
                                           601 Poydras Street
                                           New Orleans, Louisiana 70130
                                           Telephone: (504) 568-1990
                                           Facsimile: (504) 310-9195
                                           Email: adavis@lawla.com
                                                   mthomas@lawla.com
                                                   lscott@lawla.com




                                              6
